                                                                          REc1=1v1=0
NOT FOR PUBLICATION                                                              Nov 2 6201s ,
                                UNITED STATES DISTRICT COURT
                                                                            AT 8:30       L/£5
                                                                               W/L~M
                                   DISTRICT OF NEW JERSEY                             CLEAi< ALSH


 UNITED STATES OF AMERICA,
                                                         Crim. No. 18-452
 v.
                                                         MEMORANDUM ORDER
 LYDIAM.RADIN,

                        Defendant.


THOMPSON, U.S.D.J.

        IT APPEARING that Defendant Lydia M. Radin has moved to vacate the Court's

October 26, 2018 Order (ECF No. 10); and it further

        APPEARING that Defendant's claim that this Court lacks jurisdiction under Local

Criminal Rule 58.1 is unfounded; and it further

        APPEARING that Defendant has not shown that disqualifying or sanctioning court

officials is appropriate; and it further

        APPEARING that any documents that may have been untimely filed in this case did not

prejudice Defendant;
                          ~ /



        IT IS on this   'lb   day of November, 2018,

        ORDERED that Defendant's Motion to Vacate (ECF No. 10) is DENIED.

                                                             ~o/:.
                                                          ANNE E. T H O M . P S ~ ~ - - - -




                                                   1
